Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972) in view of Bruice et al. (US 3,475,659) and Maxwell (Maxwell supercapacitor module product sheet).
Regarding claim 1, Muranaka disclose in fig. 1-4, a supercapacitor module [0001] comprising: 
a first supercapacitor (18);
a second supercapacitor (18);
an interconnect (20) electrically connecting the first (18) and second supercapacitors (18) in series [0011]; and
a casing (10, 16) containing at least the first (18) and second (18) supercapacitors and wherein the interconnect is located outside of the casing (16).
Muranaka discloses the claimed invention except for:
A) the casing encapsulates the first and second supercapacitor, wherein the casing comprises a thermosetting or thermoplastic material; and 
B) the operating voltage of the supercapacitor module is greater than 3.5 volts; and the equivalent series resistance of the supercapacitor module is from 150 milliohm to less than about 10 ohm.
A) Bruice et al. disclose a capacitor module, wherein the capacitor module comprises a casing (11) that is filled with an epoxy encapsulant (33 – C: 3, L: 65-75), that encapsulates multiple capacitors (14-17). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form encapsulate the first and second supercapacitor of 
B) Maxwell discloses supercapacitor modules can have operating voltages of 3.5 V or higher and an ESR – 240 milliOhm - (BMOD0006 E160 B02). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of Muranaka so that the operating voltage is greater than 3.5 V while the  ESR is between 150 milliohm to about 10 ohm, since such a modification would form a high voltage supercapacitor module having low ESR.
Regarding claim 2, the modified Muranaka discloses the casing comprises an epoxy encapsulant (33 – C: 3, L: 65-75). 
Regarding claim 8, Muranaka discloses at least one of the first supercapacitor (18) or second supercapacitor (18) comprises:
a first electrode (1a) comprising a first current collector electrically coupled to a first carbonaceous coating [0002];
a second electrode (1b) comprising a second current collector electrically coupled to a second carbonaceous coating [0002]; and
a separator (2) positioned between the first electrode and the second electrode.
Regarding claim 20, the modified Muranaka discloses the claimed invention except for an example where the capacitor of the supercapacitor module is from 100 F to 1,000F.
Maxwell discloses a capacitor having a capacitance of from 100 F to 1,000 F (Rated capacitance).
.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972), Bruice et al. (US 3,475,659) and Maxwell (Maxwell supercapacitor module product sheet) as applied to claim 1 above, and further in view of Mizuike et al. (US 2012/0308831).
Regarding claim 3, Muranaka discloses the claimed invention except for the casing comprises a curing agent. 
Mizuike et al.  disclose an epoxy resin composition used as an encapsulant for a capacitor [0056], wherein the epoxy resin composition comprises a  curing agent (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Muranaka  using the composition of Mizuike et al., since such a modification would form the casing from a material that exhibits high stability at room temperature.
 Regarding claim 4, the modified Muranaka disclose the curing agent is an amine (abstract – Mizuike et al).



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972), Bruice et al. (US 3,475,659) and Maxwell (Maxwell supercapacitor module product sheet) as applied to claim 1 above, and further in view of Nguyen et al. (US 2010/0265660).
Regarding claim 6, Muranaka does not disclose a specific where the interconnect comprises a passive balancing circuit. 
Nguyen et al. disclose an interconnect (270) that comprises a passive balancing circuit [0057].
It would have been obvious to a person  of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Muranaka so that the interconnect comprises a passive balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.
Regarding claim 7, Muranaka does not disclose a specific where the interconnect comprises an active balancing circuit. 
 Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person  of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Muranaka so that the interconnect comprises an active balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.



Claims 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972), in view of Bruice et al. (US 3,475,659), Nguyen et al. (US 2010/0265660) and Rowe (US 2006/0103368).
Regarding claim 9, Muranaka discloses in fig. 1, a supercapacitor module comprising:
a first supercapacitor (18);
a second supercapacitor (18);
an interconnect (20) electrically connecting the first (18) and second supercapacitors (18) in series [0011]; and
a casing (10, 16) containing at least the first (18) and second (18) supercapacitors and wherein the interconnect is located outside of the casing (16).
Muranaka discloses the claimed invention except for:
A) the casing encapsulates the first and second supercapacitor,  
B) the operating voltage of the supercapacitor module is greater than 3.5 volts; and the equivalent series resistance of the supercapacitor module is less than about 10 ohm; and 
C) the supercapacitor module is used in a meter.

A) Bruice et al. disclose a capacitor module, wherein the capacitor module comprises a casing (11) that is filled with an epoxy encapsulant (33 – C: 3, L: 65-75), that encapsulates multiple capacitors (14-17). 


B) Nguyen et al. disclose a supercapacitor module (110) comprising:
a first supercapacitor (150);
a second supercapacitor (150);
wherein:
the operating voltage of the supercapacitor module is greater than 3.5 volts [0073]; and
the equivalent series resistance of the supercapacitor module is less than about 10 ohm [0073].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form supercapacitor module of Muranaka so that it has an operating voltage of greater than 3.5 V and ESR less than about 10 ohms, since such a modification would form a low ESR supercapacitor module designed for a particular system.

C) Rowe discloses a meter comprising a supercapacitor (abstract, [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified 
Regarding claim 10, Rowe discloses the meter is to measure the flow of electricity (abstract). 
Regarding claim 11, the modified Muranaka disclose the casing comprises an epoxy resin (P: 3, P: 5).
Regarding claim 15, the modified Muranaka does not disclose a specific example where the interconnect comprises a passive balancing circuit. 
Nguyen et al. disclose an interconnect (270) that comprises a passive balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Muranaka. so that the interconnect comprises a passive balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.
Regarding claim 16, the modified Muranaka does not disclose a specific where the interconnect comprises an active balancing circuit. 
 Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person  of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Muranaka so that the interconnect comprises an active balancing circuit, since such a .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972), Bruice et al. (US 3,475,659), Nguyen et al. (US 2010/0265660) and Rowe (US 2006/0103368), as applied to claim 9 above, and further in view of Mizuike et al. (US 2012/0308831).
Regarding claim 12, Muranaka discloses the claimed invention except for the casing comprises a curing agent. 
Mizuike et al.  disclose an epoxy resin composition used as an encapsulant for a capacitor [0056], wherein the epoxy resin composition comprises a  curing agent (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Muranaka  using the composition of Mizuike et al., since such a modification would form the casing from a material that exhibits high stability at room temperature.
 Regarding claim 13, the modified Muranaka disclose the curing agent is an amine (abstract – Mizuike et al).

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972) in view of Bruice et al. (US 3,475,659) and Nguyen et al. (US 2010/0265660).
Regarding claims 17-18, Muranaka discloses a supercapacitor module comprising: a first supercapacitor (18);
a second supercapacitor (18);
an interconnect (20) electrically connecting the first (18) and second (18)  supercapacitors in series [0011], and
a casing (16) containing at least the first (18) and second (18) supercapacitors and the interconnect (20) is located outside of the casing (16).
Muranaka discloses the claimed invention except for:
A) the casing encapsulates the first and second supercapacitor, wherein the casing comprises a thermosetting or thermoplastic material; and 
B) the interconnect comprises an active balancing circuit.
A) Bruice et al. disclose a capacitor module, wherein the capacitor module comprises a casing (11) that is filled with an epoxy encapsulant (33 – C: 3, L: 65-75), that encapsulates multiple capacitors (14-17). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form encapsulate the first and second supercapacitor of Muranaka using the epoxy encapsulant of Bruice et al., since such a modification would enhance the mechanical strength and integrity of the supercapacitor module. 
B) Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person  of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Muranaka so that the interconnect comprises an active balancing circuit, since such a 
Regarding claim 19, Muranaka discloses the claimed invention except for the operating voltage of the supercapacitor module is greater than 3.5 volts; and the equivalent series resistance of the supercapacitor module is less than about 10 ohm; and 
Nguyen et al. disclose a supercapacitor module (110) comprising:
a first supercapacitor (150);
a second supercapacitor (150);
wherein:
the operating voltage of the supercapacitor module is greater than 3.5 volts [0073]; and
the equivalent series resistance of the supercapacitor module is less than about 10 ohm [0073].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form supercapacitor module of Sang et al. so that it has an operating voltage of greater than 3.5 V and ESR less than about 10 ohms, since such a modification would form a low ESR supercapacitor module designed for a particular system.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka (JP 06-176972) in view of Bruice et al. (US 3,475,659) .
Regarding claim 21, Muranaka discloses in fig. 1-4, a supercapacitor module [0001] comprising: 
a first supercapacitor (18) having a positive terminal (not illustrated -- part of 12a which is directly connected to the current collector) and a negative terminal (not illustrated – part of 12b which is directly connected to the current collector);
a second supercapacitor (18) having a positive terminal (not illustrated – part of 12a which is directly connected to the current collector) and a negative terminal (not illustrated -- part of 12b which is directly connected to current collector);
an interconnect (20) electrically connecting the first and second supercapacitors in series [0011] through the  negative electrical lead (12b) and the positive electrical lead (12a)
a casing (10, 16) containing at least the first (18) and second (18) supercapacitors.
Muranaka discloses the claimed invention except for:
A) the casing encapsulates the first and second supercapacitor, wherein the casing comprises a thermosetting or thermoplastic material; and 
A) Bruice et al. disclose a capacitor module, wherein a casing (11) is filled with an epoxy encapsulant (33 – C: 3, L: 65-75) which encapsulates multiple capacitors (14-17). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form encapsulate the first and second supercapacitor of Muranaka using the epoxy encapsulant of Bruice et al., since such a modification would enhance the mechanic strength and integrity of the supercapacitor module. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1,945,108
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848